OPINION OF THE COURT

Per Curiam.

The plaintiffs in this automobile negligence action have alleged that the husband of the registered owner of the offending vehicle is the actual owner and they have, therefore, named him as a defendant. It is undisputed from papers submitted on the instant summary judgment motion that the funds for the purchase and subsequent maintenance of the car were provided by the husband. His position is undoubtedly duplicated in countless thousands—if not millions—of instances where motor vehicles have been bought and are maintained for the benefit of spouses or other non-self-supporting family members. Since we are reversing Special Term’s dismissal of the complaint against the husband we believe that our reasoning should be made clear.
The facts are these. The plaintiff Martin Young was injured while riding a bicycle which collided with an automobile driven by Victoria Seckler which was registered to her mother, Clare. Plaintiffs’ original complaint named Victoria and Clare Seckler as defendants, but in a subsequent amended complaint Stanley Seckler, Clare’s husband, was added as a defendant on the basis of an allegation that he was the "actual” owner of the car involved. Arguing that his wife not only purchased the car which is registered to her but that she continues to pay for its upkeep, Mr. Seckler moved for summary judgment dismissing the complaint against him. In support of the motion, he submitted his wife’s registration certificate, the bill of sale naming her as purchaser of the vehicle, and her affidavit in which she averred that she paid for the car with her own check, attended to its servicing and inspection and "performed all of the functions and duties associated with ownership of a motor vehicle.” Mrs. Seckler’s *157affidavit also revealed, however, that the funds for the purchase price and ongoing maintenance of the automobile were provided by her husband since she had no independent income. To this, Mr. Seckler conclusorily added that at no time was he the owner of the car.
Although plaintiffs’ resistance to the motion was based primarily on the husband’s financial role in the purchase and maintenance of the car, proof was also submitted that the liability insurance policy covering the car not only was paid for by Mr. Seckler but that it designated him as the "named insured” for both of the family’s automobiles, while listing four operators, including Stanley, Clare and Victoria Seckler. The reply affidavit by Stanley Seckler’s attorney did not succeed in dispelling whatever inference of ownership flowed from the insurance policy since it was not made by a person with personal knowledge of the facts. Neither side adduced proof as to use and possession of the vehicle beyond a statement by Mrs. Seckler that she uses the car for "local driving”.
Special Term granted the motion and dismissed the complaint, declaring that "it appears undisputed that defendant, Clare Seckler, at all times was the registered owner and had custody, control, possession and use of the involved vehicle.”
Reversal is required because a fact issue has been created by the unexplained designation of Stanley Seckler as the named insured in the insurance policy (see McGovern v Oliver, 177 App Div 167). We hasten, however, to express our view that given the familial setting presented and absent the inference flowing from the insurance policy, mere proof that the husband provided the money for the purchase and maintenahce of the car would not have been sufficient to challenge the presumption of ownership raised by the registration.
Evidence that the husband supplied the funds for a car which the wife purchased for herself and registered in her own name raises an inference of gift (see Matter of Szabo, 10 NY2d 94, 98; Matter of Van Volkenburgh, 254 NY 139, 145; Vincent v Rix, 248 NY 76; Armitage v Mace, 96 NY 538; see, generally, Brown, Personal Property [3d ed], 7.3, 7.9), without any accompanying inference that the donor intended to retain ownership. Where the wife is the homemaker and the donor husband the breadwinner, evidence that the latter pays to maintain the car registered to the wife also should raise no inference of retained ownership in the donor. If it does, then vestiges of the ancient doctrine that a wife cannot own prop*158erty in her own name still remain (see Whiton v Snyder, 88 NY 299; Rawson v Pennsylvania R. R. Co., 48 NY 212), and there is at least an implication that those engaged in a full-time task of homemaking and child rearing are inhibited in some fashion from being deemed the owners of property acquired and maintained for them. Thus, in the circumstances described, proof of original gift and subsequent financial maintenance—standing alone—is not enough to raise a factual issue as to the validity of the presumption of ownership deriving from the registration. If the contrary is true, i.e., proof of gift plus financial maintenance raises a fact issue per se, it is difficult to conceive fyow a jury could be charged on the issue. Indeed, if such limited proof raises a fact issue as to whether the donor still retains ownership, the consequence to matrimonial litigation may exceed the effect on negligence cases.
Here, however, proof of gift and maintenance does not stand alone. In moving for summary disposition, Stanley Seckler. was obligated to lay bare his evidence so as to negate any issue of material fact on thq question of ownership (see Shaw v Time-Life Records, 38 NY2d 201; Walski v Forma, 54 AD2d 776). His failure to explain how the insurance policy designa? tion. came about or to submit proof on the issue of use and possession (see Armitage v Mace, supra, p 542; Scheideler v Scheideler, 37 Misc 2d 965) suffices to defeat his motion. The plaintiffs, whose burden it was to come forward with evidence to demonstrate the existence of a fact issue (see Gelb v Bucknell Press, 69 AD2d 829; Federal Deposit Ins. Corp. v Hyer, 66 AD2d 521) have succeeded by adverting to an insurance policy which could be construed to imply ownership in Mr. Seckler.
Accordingly, there should be a reversal.